Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–7, 9–12, 14–16, 19, and 20 have been examined and rejected. 
Claims 8, 13, 17 ,and 18 have been examined and objected to. 

Allowable Subject Matter
Claims 8, 13, 17 ,and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–7, 9–12, 14–16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2019/0149874) in view of Baudry et al. (US 2009/0217052) further in view of Winograd et al. (US 2016/0182973).
Regarding claim 1, Lau discloses:
A method comprising: using at least one encoded timestamp in a media stream transmitted to a media client as a basis to determine a transmission delay for media-stream transmission to the media client; (Lau, ¶ [0085], “After translating the sender timestamp into the virtual media network domain in block 935 or after determining that the sender is not the media source in block 930, the method 900 proceeds to block 940, where the receiving device calculates an offset value based on the sender timestamp and the receiver timestamp such as, for example, the difference between the two timestamps.”) and providing the determined transmission delay as a basis to facilitate control over (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)
Lau does not explicitly teach “at least one steganographically-encoded timestamp in a media stream” or “whether to have the media client implement dynamic content modification.”
In a similar field of endeavor Baudry teaches:
at least one steganographically-encoded timestamp (Baudry, ¶ [0031], “the bitrate necessary to the coding of the timestamp is no longer dictated by the amplitude of the timestamp and by its accuracy; this bitrate can be reduced if a greater detection latency is accepted. This involves for example, for a same steganographic bandwidth reserved for the timestamp, increasing the precision and amplitude of the timestamp.”) in a media stream (Baudry, ¶ [0127], “it is assumed that the set of support data in which the timestamps are watermarked is a video sequence comprising successive images.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for determining transmission delay from an encoded timestamp as taught by Lau with the system for a steganographically encoded timestamp as taught by Baudry.
The motivation is “to supply such a technique thanks to which it is no longer necessary to know with precision the characteristics (error rate) of the steganographic transmission channel to dimension the precision and amplitude of the timestamp.” as taught by Baudry (¶ [0032]).

In a similar field of endeavor Winograd teaches:
wherein the dynamic content modification comprises dynamic ad insertion. (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for determining transmission delay from an encoded timestamp as taught by Lau with the system for a steganographically encoded timestamp as taught by Baudry further with the system for using watermarks for service signaling such as dynamic ad insertion as taught by Winograd.
The motivation is 
The purpose of the watermark detector 320 and watermark client 318 is to provide service signaling that is included in the over-the-air service to service functions of the receiver 326 in circumstances when the broadcast content is received over redistribution networks (redistribution interface 324 of the receiver 326) that do not deliver this information. 

as taught by Winograd (¶ [0059]).

Regarding claim 2, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 1, wherein the media stream is transmitted to the media client from a content distribution system, and wherein using the at least one steganographically- encoded timestamp in the media stream transmitted to the media client as a basis to determine the transmission delay for media-stream transmission to the media client comprises: (Lau, ¶ [0085], “After translating the sender timestamp into the virtual media network domain in block 935 or after determining that the sender is not the media source in block 930, the method 900 proceeds to block 940, where the receiving device calculates an offset value based on the sender timestamp and the receiver timestamp such as, for example, the difference between the two timestamps.”) using the at least one steganographically-encoded timestamp in the media stream (Baudry, ¶ [0031], “the bitrate necessary to the coding of the timestamp is no longer dictated by the amplitude of the timestamp and by its accuracy; this bitrate can be reduced if a greater detection latency is accepted. This involves for example, for a same steganographic bandwidth reserved for the timestamp, increasing the precision and amplitude of the timestamp.”, ¶ [0127], “it is assumed that the set of support data in which the timestamps are watermarked is a video sequence comprising successive images.”)  transmitted to the media client as a basis to determine the transmission delay for media-stream transmission from the content distribution system to the media client. (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”)

Regarding claim 3, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 2, wherein the at least one steganographically-encoded timestamp (Baudry, ¶ [0127], “it is assumed that the set of support data in which the timestamps are watermarked is a video sequence comprising successive images.”) indicates a reference time at the content distribution system, (Lau, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)
and wherein using the at least one steganographically-encoded timestamp (Baudry, ¶ [0031], “the bitrate necessary to the coding of the timestamp is no longer dictated by the amplitude of the timestamp and by its accuracy; this bitrate can be reduced if a greater detection latency is accepted. This involves for example, for a same steganographic bandwidth reserved for the timestamp, increasing the precision and amplitude of the timestamp.”) in the media stream transmitted to the media client as a basis to determine the transmission delay for media-stream transmission from the content distribution system to the media client comprises: decoding the steganographically-encoded timestamp from the media stream to determine the reference time; determining a current time at the media client; (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”) and comparing the determined current time with the determined reference time to determine the transmission delay. (Lau, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)

Regarding claim 4, the combination of Lau , Baudry, and Winograd teaches:
The method of claim 1, wherein the steganographically-encoded timestamp comprises a watermark. (Baudry, ¶ [0127], “it is assumed that the set of support data in which the timestamps are watermarked is a video sequence comprising successive images.”)

Regarding claims 5, 11, and 19, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 1, wherein the dynamic content modification comprises dynamic ad insertion. (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”)

Regarding claim 6, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 1, wherein the media client comprises a content presentation device. (Lau, ¶ [0082], “method 900 can be performed by any media device with a wireless receiver”) (Baudry, ¶ [0008], “where the signal is a video sequence (a film), a timestamp can be associated with each image and corresponds to the position of this image in the sequence”)

Regarding claim 7, Lau discloses:
A method comprising: receiving a report indicating a determined transmission delay for media-stream transmission to a media client, (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”) wherein transmission delay is determined based at least on timestamp data encoded in a media stream transmitted to the media client; (Lau, ¶ [0085], “After translating the sender timestamp into the virtual media network domain in block 935 or after determining that the sender is not the media source in block 930, the method 900 proceeds to block 940, where the receiving device calculates an offset value based on the sender timestamp and the receiver timestamp such as, for example, the difference between the two timestamps.”) and using the determined transmission delay as a basis to control. (Lau, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)
Lau does not explicitly teach “at least on timestamp data steganographically-encoded in a media stream” or “whether to have the media client implement dynamic content modification”.
In a similar field of endeavor Baudry teaches:
at least on timestamp data steganographically-encoded in a media stream (Baudry, ¶ [0031], “the bitrate necessary to the coding of the timestamp is no longer dictated by the amplitude of the timestamp and by its accuracy; this bitrate can be reduced if a greater detection latency is accepted. This involves for example, for a same steganographic bandwidth reserved for the timestamp, increasing the precision and amplitude of the timestamp.”) in a media stream (Baudry, ¶ [0127], “it is assumed that the set of support data in which the timestamps are watermarked is a video sequence comprising successive images.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for determining transmission delay from an encoded timestamp as taught by Lau with the system for a steganographically encoded timestamp as taught by Baudry.
The motivation is “to supply such a technique thanks to which it is no longer necessary to know with precision the characteristics (error rate) of the steganographic transmission channel to dimension the precision and amplitude of the timestamp.” as taught by Baudry (¶ [0032]).
The combination of Lau and Baudry does not explicitly teach “whether to have the media client implement dynamic content modification.”
In a similar field of endeavor Winograd teaches:
whether to have the media client implement dynamic content modification. (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”)

The motivation is 
The purpose of the watermark detector 320 and watermark client 318 is to provide service signaling that is included in the over-the-air service to service functions of the receiver 326 in circumstances when the broadcast content is received over redistribution networks (redistribution interface 324 of the receiver 326) that do not deliver this information. 

as taught by Winograd (¶ [0059]).

Regarding claim 9, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 7, wherein using the determined transmission delay as a basis to control (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”)  whether to have the media client implement dynamic content modification comprises using the determined transmission delay as a basis (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”) to control whether a server engages in processing for directing the media client to implement dynamic content modification.  (Lau, ¶ [0085], “After translating the sender timestamp into the virtual media network domain in block 935 or after determining that the sender is not the media source in block 930, the method 900 proceeds to block 940, where the receiving device calculates an offset value based on the sender timestamp and the receiver timestamp such as, for example, the difference between the two timestamps.”)

Regarding claim 10, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 9, wherein the processing comprises at least one step selected from the group consisting of: working to identify a channel being rendered by the media client, working to detect on the channel a presence of a content-modification opportunity, and directing the media client to carry out dynamic content modification (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”) with respect to the content-modification opportunity. (Lau, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)

Regarding claim 12, Lau discloses:
A method comprising: respectively for each of a plurality of media clients, (Lau, ¶ [0039], “embodiments synchronizing clocks based on one-way broadcast can perform a single synchronization with multiple devices instead of waiting for each device to separately respond.”) receiving from the media client a report indicating determined transmission delay for media-stream transmission to the media client, (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”) wherein transmission delay is determined based at least on timestamp data encoded in a media stream transmitted to the media client; (Lau, ¶ [0085], “After translating the sender timestamp into the virtual media network domain in block 935 or after determining that the sender is not the media source in block 930, the method 900 proceeds to block 940, where the receiving device calculates an offset value based on the sender timestamp and the receiver timestamp such as, for example, the difference between the two timestamps.”)  and using the transmission delays for the plurality of media clients to establish a dynamic- content-modification footprint, (Lau, ¶ [0067], “In an embodiment featuring multiple devices configured to playback audio, the measurements can be based on the worst-case measurements out of all of the multiple devices (while still within buffering hardware capability).”), based on the determined transmission delays respectively for the media clients. (Lau, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)

In a similar field of endeavor Baudry teaches:
at least on timestamp data steganographically-encoded in a media stream (Baudry, ¶ [0031], “the bitrate necessary to the coding of the timestamp is no longer dictated by the amplitude of the timestamp and by its accuracy; this bitrate can be reduced if a greater detection latency is accepted. This involves for example, for a same steganographic bandwidth reserved for the timestamp, increasing the precision and amplitude of the timestamp.”) in a media stream (Baudry, ¶ [0127], “it is assumed that the set of support data in which the timestamps are watermarked is a video sequence comprising successive images.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for determining transmission delay from an encoded timestamp as taught by Lau with the system for a steganographically encoded timestamp as taught by Baudry.
The motivation is “to supply such a technique thanks to which it is no longer necessary to know with precision the characteristics (error rate) of the steganographic transmission channel to dimension the precision and amplitude of the timestamp.” as taught by Baudry (¶ [0032]).
The combination of Lau and Baudry does not explicitly teach “wherein the dynamic-content-modification footprint indicates which media clients are candidates for implementing dynamic content modification.”
In a similar field of endeavor Winograd teaches:
wherein the dynamic-content-modification footprint indicates which media clients are candidates for implementing dynamic content modification. (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for determining transmission delay from an encoded timestamp as taught by Lau with the system for a steganographically encoded timestamp as taught by Baudry further with the system for using watermarks for service signaling such as dynamic ad insertion as taught by Winograd.
The motivation is 
The purpose of the watermark detector 320 and watermark client 318 is to provide service signaling that is included in the over-the-air service to service functions of the receiver 326 in circumstances when the broadcast content is received over redistribution networks (redistribution interface 324 of the receiver 326) that do not deliver this information. 

as taught by Winograd (¶ [0059]).

Regarding claim 14, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 12, further comprising: using the established dynamic-content-modification footprint as a basis to control (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”)  which media clients to have implement dynamic content modification. (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”)

Regarding claim 15, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 14, wherein using the established dynamic-content- modification footprint as a basis to control (Lau, ¶ [0086], “Because the variable delay only introduces additional delay (and does not remove delay), a better estimate of the true clock offset is obtained from the message that was delayed the least. As such, the method 900 searches for the minimum offset value obtained during the flood of beacon messages as a best available estimate of the true offset. In block 945, the receiving device compares the current offset, CurO, to the previously located minimum offset or if the current iteration of the loop is the first to the minimum offset value as initialized in block 910, MinO. If CurO is less than MinO, then CurO is known to represent a closer estimate of the true offset between the sender and receiver clocks and, in block 950, the receiver device overwrites the value of MinO with the value of CurO.”)  which media clients to have implement dynamic content modification comprises: identifying based on the established dynamic-content-modification footprint which media clients are candidates for implementing dynamic content modification; and based on the identifying, engaging in processing for each identified media client to direct the media client to implement dynamic content modification. (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”)

Regarding claim 16, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 15, wherein the processing comprises at least one step selected from the group consisting of: working to identify a channel being rendered by the media client, working to detect on the (Winograd, ¶ [0059], “FIG. 3 is a system diagram illustrating a watermark-enabled receiver 326 that is configured to include a watermark detector 320 and a watermark client 318, with a functional relationship to service functions in the receiver 326. […].Examples of service signaling which may be included in an over-the-air transmission but may not be delivered to receivers via redistribution channels include information for A/V synchronization (e.g. SMPTE 2064 A/V fingerprint data), dynamic ad insertion triggers and content, hybrid broadcast/broadband services (such as alternate audio and video overlay content), interactive services (e.g. HbbTV), and usage monitoring. Service signaling can be delivered from the service function server(s) 302 to service functions in the form of Service Messages (data elements which are passed directly to service function) or Service Files (data elements encapsulated in files which are delivered to a prescribed location in the file system for access by service functions).”) with respect to the content-modification opportunity. (Lau, ¶ [0090], “the receiving device performs the method 900 periodically to reestablish synchronization. In some such embodiments, the receiving device resets the clock to its original value, deletes a stored offset value, or otherwise "rolls back" any changes made based on previous executions of the method 900 to thereby "start over" in determining a clock offset. By periodically reestablishing the clock offset, the receiving device may better account for clock drift between the sending device and receiving device clocks.”, ¶ [0069], “At block 705, the video can be played on a first device at the delayed time. The delayed time is determined based on the synchronized clock”)

Regarding claim 20, the combination of Lau, Baudry, and Winograd teaches:
The method of claim 12, wherein the method is carried out by an automatic content recognition (ACR) server. (Winograd, ¶ [0031], “a system for providing automatic content recognition for content that is provided by a broadcaster or redistributor to a consumer device and acquisition of interactive content that can be used for accommodating the disclosed embodiments.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426